DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 is being considered by the examiner.
Claim Objections
Claims 1, 3, 8, and 15 are objected to because of the following informalities: 
Regarding claim 1, line 2: “the position and level” should read “a position and level”.
Regarding claim 1: The first instance of “the outermost end” should read “an outermost end”.
Regarding claim 3: “the changed Brillouin frequency shift” lacks antecedent basis.
Regarding claim 8: "the same distance"  should read "a same distance" or otherwise be corrected for antecedent basis.
Regarding claim 15, line 2: “the optical fiber” should read “an optical fiber”.
Regarding claim 15, line 5: “a detection target” should read “the detection target”.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: This claim recites “a detection line(s)” (grammatical issue), but later recites “detection line” (singular) and “end of the distributed detection lines” (plural). It is unclear if claim 1 requires a plurality of detection lines or if one detection line would read on the claim. Other claims have similar issues regarding consistency in the singular or plural nature of “detection line”. The examiner recommends using “one or more detection lines” or something similar. Dependent claims which require a plurality of detection lines could recite “the one or more detection lines comprises a plurality of detection lines”. Further “the outside” lacks antecedent basis and it is unclear what is being referred to (i.e. The outside of what? If it is the outside of the apparatus, it is unclear how since the analyzer is part of the apparatus.). Further, this claim positively recites that the analyzer is “calculating”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). The examiner recommends using language such as “configured to calculate”.
Regarding claim 2: The examiner notes that this claim is contingent on there being a plurality of detection lines. It is unclear if the limitations of claim 2 are required or if prior art which teaches a single detection line would read on claim 2. Further, it is unclear how detection lines could be “independent” yet all connected by the connection line (i.e. if two detection lines are coupled by the connection line, then how are they independent?). Further, “the plurality” lacks antecedent basis.
Regarding claim 3: This claim positively recites method steps (e.g. “calculating”) taking place. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p).
Regarding claim 4: “the connection line” lacks antecedent basis. Further, it is unclear how the detector “allows” the recited structure. It appears the claim should simply recite "the detection line and the transmission line form at least one connected line or the detection line, the transmission line, and the connection line form at least one connected line". Further, it is unclear what “the at least one unit line” is. What is meant by "the detector includes at least one unit line in case that the unit line indicates one connected line including either the detection line and the transmission line or the detection line, the transmission line and the connection line"? This section appears to be self-referential in an illogical way (i.e. the detector includes A in the case that A…). Further, it is unclear what is meant by “the unit line indicates”. It is noted that “indicates” may be interpreted as an action / step inside a device claim, which would be indefinite as per MPEP 2173.05(p).
Regarding claim 5: It is unclear what is meant by “the one unit line”. Is claim 5 positively reciting the unit line of claim 4, which is a contingent limitation? Does this require the contingency to be met? Does claim 5 require that there is only one unit line? Further, claim 5 recites “when there is one detection line”. It appears there would always be one detection line, even if there are a plurality of detection lines. Is “when there is one detection line” meant as “when there is only one detection line”? Further, this claim recites that "the connection line is provided to connect two ends of the detection lines adjacent to each other" but later recites "such that the ends of detection lines are unconnected to the connection line, respectively", which is contradictory. It appears that the latter claim limitation should read, for example, "such that outermost ends of the two detections lines positioned at outermost ends of the detector are unconnected to the connection line". Further, it is unclear what is meant by "the unit line is formed by including the transmission line-the detection line-the connection line- ... -the detection line-the transmission line, which are sequentially connected to each other in order". Further, "the transmission line" and "the detection line" are each used twice in a list of separate items claimed as being connected sequentially. The examiner recommends explicitly and clearly claiming each unique element (e.g. a first detection line, a second detection line, a first transmission line, a second transmission line, etc.). This would require significant redrafting of claim 5 as well as other claims (i.e. both because the other claims have similar issues and because claims 1 and 4, on which claim 5 depends, recite the elements at issue).
Regarding claim 6: This claim contains issues similar to claim 5 (e.g. claim 6 depends on claim 4, which recites the "unit line" as a contingent limitation, and claim 6 appears to positively recite "one unit line"). Further, is the "one unit line" of claim 6 the same unit line as recited in claim 4? Further, claim 6 is contingent (“when the number of detection lines is N”, i.e. 2 or more). It is unclear if the limitations of claim 6 are required or if prior art which doesn’t teach the contingency would still read on the claim.
Regarding claim 7: "the extension direction of the reinforcement material" lacks antecedent basis. This is made a 112b rather than an objection because it is unclear what geometry or structure of "the reinforcement material" could be interpreted as having an "extension direction".
Regarding claim 8: This claim is rejected under 112b due to its dependency on claim 6 (see the 112b rejections of claims 6, 4, and 1 above).
Regarding claim 9: This claim contains issues similar to claims 5-6 (e.g. claim 9 depends on claim 4, which recites the "unit line" as a contingent limitation, and claim 9 appears to positively recite the "one unit line").
Regarding claim 10: This claim is rejected under 112b due to its dependency on claim 1 (see the 112b rejection of claim 1 above).
Regarding claim 11: This claim contains similar issues to those set forth above as it relates to the claim being contingent.
Regarding claim 12: This claim contains similar issues to those set forth above as it relates to the claim being contingent. Further, it is unclear if "a base material" and "a reinforcing material" of claim 12 are the same elements as "a base material" and "a reinforcement material" recited in claim 1.
Regarding claim 13: This claim is rejected under 112b due to its dependency on claim 1 (see the 112b rejection of claim 1 above).
Regarding claim 14: This claim is rejected under 112b due to its dependency on claim 1 (see the 112b rejection of claim 1 above).
Regarding claim 15:  This claim recites "made of optical fibers"; however, it appears the detection lines are all part of the same optical fiber (singular). It is unclear if claim 15 requires separate optical fibers or a single optical fiber in which portions thereof are referred to as different elements in the claim. It is unclear if the "optical fibers" of line 3 are the same element as "the optical fiber" of line 2. It is unclear what is meant by "determining a reference". It appears that this limitation should read "determining one or more reference Brillouin frequency shift values". It is unclear if "the Brillouin frequency shift value" of line 12 is the same element as the earlier recitation of "reference" and/or "each Brillouin frequency shift value". Further, line 12 recites "the Brillouin frequency shift value of the detection line" (i.e. the detection line, singular), whereas earlier in the claim it is recited that Brillouin frequency shift values are measured for each of the detection lines. Lines 12-13 are interpreted as "measuring a strain comprising measuring one or more second Brillouin frequency shift values, wherein the one or more second Brillouin frequency shift values are measured after the damage due to the impact; and". Similarly, lines 14-19 are interpreted as "detecting the impact comprising calculating the position and level of the damage and one or more residual strains due to the impact by comparing the one or more reference Brillouin frequency shift values to the one or more second Brillouin frequency shift values."
Regarding claim 16: It is unclear if "a detection line" of claim 16 is the same element as "the detection lines" of claim 15. The section at issue is interpreted as "mapping an impact point of one or more of the detection lines". It is unclear if “a residual strain” in claim 16 is the same element as "a residual strain" of claim 15. It is unclear how "a Z height value" may be mapped on the two-dimensional XY plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. (JP 2002062118 A, all citations are to the attached English translation) in view of Sirkis (US 5245180 A).Regarding claim 1, as best understood (see 112 rejection above):Go teaches an apparatus for detecting composite material damage due to impact by using distributed optical fibers, detecting the position and level of the damage (e.g. FIG. 6) due to the impact on a detection target made of a composite material (e.g. [0002]) in which a base material and a reinforcement material are mixed with each other, the apparatus comprising:
a detector including a detection line(s) (e.g. FIG. 1 - 7b; FIG. 14 - 7d) made of an optical fiber (e.g. [0047]) and distributed and disposed on the detection target and a transmission line (e.g. FIG. 1 - left side 7 which connects with 9) made of the optical fiber and connected to the detection line disposed at the outermost end of the distributed detection lines for a signal to be transmitted between the detection line and the outside; and 
an analyzer (FIG. 1 - 9 and/or 10) connected to the detector through the transmission line and calculating the position and level of the damage on the detection target by measuring a residual strain of the detection line ([0028]-[0030], FIG. 6 - ε, [0038])Go fails to explicitly teach:
the damage is due to impactSirkis teaches:
the damage is due to impact (e.g. abstract, Col. 7, Lines 51-54)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect damage due to impact, as taught by Sirkis, in the device of Go to expand the applications of the device of Go. Go teaches measuring strain and strain differences to detect damage or peeling; however, as evidenced by Sirkis, the unmodified device of Go would be suitable for detection of damage due to impact.
Regarding claim 2, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 1, as mentioned above.Go also teaches:
wherein in case that there are the plurality of detection lines (e.g. FIG. 13 - 7; FIG. 14 - 7d) independent from each other, the detector further includes a connection line (e.g. FIG. 13 - 7c; FIG. 14  - elements 7 which are adjacent detection line(s) 7d) made of the optical fiber and connecting the plurality of the detection lines to each other
Regarding claim 3, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 1, as mentioned above.Go also teaches:
wherein the apparatus for detecting composite material damage due to impact calculates the position and level of the damage due to the impact on the detection target by using a principle in which a Brillouin frequency shift value is proportional to a strain of the optical fiber in such a manner that: the Brillouin frequency shift value of the detection line measured before the occurrence of the damage due to the impact (“impact” is met upon combination with Sirkis, as set forth above) is used as a reference value; the reference value is compared with the changed Brillouin frequency shift value of the detection line measured after the occurrence of the damage due to the impact; and the residual strain of the detection line after the occurrence of the damage due to the impact is calculated (FIG. 5, [0028]-[0030], [0038])
Regarding claim 4, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 1, as mentioned above.Go also teaches:
wherein the detector allows either the detection line (e.g. FIG. 1 - 7b; FIG. 13 - 7; FIG. 14 - 7d) and the transmission line (e.g. FIG. 1 - left side 7 which connects with 9) or the detection line (e.g. FIG. 1 - 7b; FIG. 13 - 7; FIG. 14 - 7d) and the transmission line (e.g. FIG. 1 - left side 7 which connects with 9) and the connection line (e.g. FIG. 13 - 7c; FIG. 14  - elements 7 which are adjacent detection line(s) 7d) to form at least one connected line, and the detector includes at least one unit line in case that the unit line indicates one connected line including either the detection line and the transmission line or the detection line, the transmission line and the connection line
Regarding claim 10, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 1, as mentioned above.Go also teaches:
wherein the detection line (FIG. 2 - 7b; FIG. 10 - 7b; FIG. 11 - 7b) is attached onto a surface of the detection target (FIG. 2 - 3; FIG. 10 - 3; FIG. 11 - 3) or buried in the detection target
Regarding claim 11, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 10, as mentioned above.Go also teaches:
wherein in case that the detection line (FIG. 2 - 7b; FIG. 10 - 7b; FIG. 11 - 7b) is attached onto the surface of the detection target (FIG. 2 - 3; FIG. 10 - 3; FIG. 11 - 3), the detection line is attached onto the surface of the detection target by an adhesive (FIG. 10 - 23; FIG. 11 - 23; e.g. [0039], [0044])
Regarding claim 13, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 1, as mentioned above.Go also teaches:
wherein in the detector, the detection line includes only the optical fiber (e.g. FIG. 1 - 7b; FIG. 14 - 7d; [0047]), or further includes a coating layer formed on a surface of the optical fiber
Regarding claim 14, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 13, as mentioned above.Go fails to teach:
wherein the coating layer is made of a metal material or a resin materialSirkis teaches:
wherein the coating layer (FIG. 1 - “Coating”) is made of a metal material (Col. 1, Lines 44-46; Claims 3-6) or a resin material
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coating of Sirkis in the device of Go to allow for permanent detection / “remembering” of elastic deformations (e.g. Sirkis - Col. 1, Lines 63-66). 
Regarding claim 15, as best understood (see 112 rejection above):Go teaches a method for detecting composite material damage due to impact, using a principle in which a Brillouin frequency shift value is proportional to a strain of the optical fiber and using a plurality of detection lines made of optical fibers and distributed and arranged on a surface of a detection target or in the detection target for detecting the position and level of the damage (e.g. FIG. 6) due to the impact on a detection target made of a composite material (e.g. [0002]) in which a base material and a reinforcement material are mixed with each other, the method comprising:
determining a reference in which each position of the detection lines on the detection target and each Brillouin frequency shift value of the detection lines are measured in advance (FIG. 5, [0028]-[0030], [0038]); 
generating the damage in which the damage due on the detection target is generated ([0028]-[0030], [0038], [0052], [0057]); 
measuring a strain in which the Brillouin frequency shift value of the detection line is measured (FIG. 5, [0028]-[0030], [0038]); and 
detecting the position and level of the damage due to the impact on the detection target are calculated by comparing the Brillouin frequency shift reference value obtained in the determining of the reference in advance with the Brillouin frequency shift measurement value measured in the measuring of the strain for each position obtained in the determining of the reference in advance, and then calculating a residual strain on the detection line after occurrence of the damage due to the impact ([0028]-[0030], FIG. 5, FIG. 6 - ε, [0038])Go fails to teach:
the damage is due to the impactSirkis teaches:
the damage is due to impact (e.g. abstract, Col. 7, Lines 51-54)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect damage due to impact, as taught by Sirkis, in the method of Go to expand the applications of the method of Go. Go teaches measuring strain and strain differences to detect damage or peeling; however, as evidenced by Sirkis, the unmodified device of Go would be suitable for detection of damage due to impact.
Regarding claim 16, as best understood (see 112 rejection above):As combined in the claim 15 rejection above, Go and Sirkis teach an outputting method of a detection result detected by the method for detecting composite material damage due to impact of claim 15 (see claim 15 rejection above), the outputting method comprising:
mapping an impact point of a detection line by a point on a two-dimensional XY plane (Go - FIG. 6, Z1 and Z2 are on the distance axis), respectively; and 
displaying a residual strain measured at each point of the detection line (Go - FIG. 6, ε) as a Z height value or a shadow value at each point on the mapped two-dimensional XY plane

Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. (JP 2002062118 A, all citations are to the attached English translation) in view of Sirkis (US 5245180 A) and further in view of Shimada et al. (JP 3492943 B2, all citations are to the attached English translation).Regarding claim 5, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 4, as mentioned above.Go also teaches:
wherein in the detector, the one unit line is formed as follows: when there is one detection line, the unit line is formed by including the transmission line (FIG. 1 - left side 7 which connects with 9)-the detection line (e.g. FIG. 1 - 7b)-the transmission line (FIG. 1 - left side 7 which connects with 9) which are sequentially connected to each other in order,Go fails to teach:
when the number of detection lines is N (N is a natural number of two or more), the unit line is formed in such a manner that: the number N-1 of the connection line is provided to connect two ends of the detection lines adjacent to each other, and two transmission lines are provided to connect each ends of two detection lines positioned at the outermost ends such that the ends of detection lines are unconnected to the connection line, respectively; and the unit line is formed by including the transmission line-the detection line-the connection line- ... -the detection line-the transmission line, which are sequentially connected to each other in orderShimada teaches (FIG. 5):
when the number of detection lines is N (N is a natural number of two or more), the unit line is formed in such a manner that: the number N-1 of the connection line (curved sections of 11 or 12) is provided to connect two ends of the detection lines (straight sections of 11 or 12 which overlap 81/82) adjacent to each other, and two transmission lines (two straight sections of 11 or 12 which do not overlap 81/82) are provided to connect each ends of two detection lines positioned at the outermost ends such that the ends of detection lines are unconnected to the connection line, respectively; and the unit line is formed by including the transmission line-the detection line-the connection line- ... -the detection line-the transmission line, which are sequentially connected to each other in order
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optical fiber layout of Shimada (FIG. 5) instead of the optical fiber layout of Go (FIGS. 1 and 13-14) as it is an art-recognized equivalent layout of optical fiber for the purposes of sensing strain in composite structures.
Regarding claim 6, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 4, as mentioned above.Go appears to fail to teach:
wherein the detector is disposed in such a manner that when the number of detection lines is N (N is a natural number of two or more) in one unit line, a plurality of the detection lines included in the one unit line are extended in the same direction and spaced apart from each other in parallelShimada teaches (FIG. 5):
wherein the detector is disposed in such a manner that when the number of detection lines is N (N is a natural number of two or more) in one unit line, a plurality of the detection lines (straight sections of 11 or 12 which overlap 81/82) included in the one unit line are extended in the same direction and spaced apart from each other in parallel
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optical fiber layout of Shimada (FIG. 5) instead of the optical fiber layout of Go (FIGS. 1 and 13-14) as it is an art-recognized equivalent layout of optical fiber for the purposes of sensing strain in composite structures.
Regarding claim 7, as best understood (see 112 rejection above):Go, Sirkis, and Shimada teach all the limitations of claim 6, as mentioned above.Go fails to teach:
wherein in the detector, the extension direction of the detection line is formed to be the same as the extension direction of the reinforcement material forming the detection target to which the detection line is attachedSirkis teaches (FIG. 1):
wherein in the detector, the extension direction of the detection line (“Optical Fiber” which extends into and out of the page relative to FIG. 1) is formed to be the same as the extension direction of the reinforcement material (“Reinforcing Fibers” which extend into and out of the page relative to FIG. 1) forming the detection target to which the detection line is attached
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detection line extend in the same direction as the reinforcement material, as taught by Sirkis, in the device of Go due to Go’s silence as to the relative orientation between the detection line and the reinforcement material. Thus, one of ordinary skill in the art would look elsewhere to determine a suitable angle between the detection line and the reinforcement material. Sirkis remedies this by showing that the detection line may be parallel to the reinforcement material.
Regarding claim 8, as best understood (see 112 rejection above):Go, Sirkis, and Shimada teach all the limitations of claim 6, as mentioned above.Go also teaches:
wherein in the detector, the detection lines are spaced apart from each other by the same distance (e.g. [0043]-[0044])(The examiner notes that FIG. 5 of Shimada also appears to teach the detection lines being spaced apart from each other by the same distance)
Regarding claim 12, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 10, as mentioned above.Go fails to teach:
wherein in case that the detection line is buried in the detection target, the detection target is formed by stacking a plurality of layers respectively made of a base material and a reinforcing material and the detection line is interposed between the plurality of layers configuring the detection targetShimada teaches (FIG. 5):
wherein in case that the detection line (12) is buried in the detection target (81/82), the detection target is formed by stacking a plurality of layers respectively made of a base material and a reinforcing material and the detection line is interposed between the plurality of layers (e.g. between 81 and 82) configuring the detection target ([0002]; [0010] - paragraph containing “a plurality of members including a surface material and a core material are bonded to a sandwich structure with an adhesive”; [0039])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bury the detection line between the layers, as taught by Shimada, in the device of Go to better protect the fiber and/or to allow for better detection of damage inside the target. Additionally/alternatively, the buried detection line of Shimada is an art-recognized equivalent to the surface detection line of Go.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Go et al. (JP 2002062118 A, all citations are to the attached English translation) in view of Sirkis (US 5245180 A) and further in view of Shin (KR 100945290 B1).Regarding claim 9, as best understood (see 112 rejection above):Go and Sirkis teach all the limitations of claim 4, as mentioned above.Go fails to teach:
wherein in the detector, the one unit line is formed in such a manner that when there is one detection line, the detection target has a column shape, and the detection line is disposed to be wound around the detection target to have some portions of the wound detection line arranged to be spaced apart from each other in parallelShin teaches (FIGS. 3 and 5):
wherein in the detector, the one unit line is formed in such a manner that when there is one detection line (50), the detection target has a column shape (40), and the detection line is disposed to be wound around the detection target to have some portions of the wound detection line arranged to be spaced apart from each other in parallel
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optical fiber layout of Shin in the device of Go to allow for sensing of cylindrical targets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856